Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on Feb. 4, 2022.
Claims 1, 3-5, 13, and 19-20 are amended.
Claims 1-20 are pending and examined below.
The 35 U.S.C. § 112(b) rejections of Claims 1-18 are withdrawn in view of Applicant’s amendments to the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on Feb. 4, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on Feb. 4, 2022 changes the scope of the
independent claims. Therefore, a new ground of rejection is applied. In addition, regarding the arguments relating to claims  1, 13, 19, and 20, Applicant simply asserts that none of the applied art discloses or suggests the features or concepts of the claim without pointing out the distinctions 
	It is further noted that the amended claim limitation “when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program” is an optional term, which means if the at least one of the other information processing apparatuses has not accepted a request from a user, then the receiving the request and providing the function actions are not required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 recites “the plurality of information processing apparatuses each including a the processor being configured to …”. It is not clear to an ordinary skill in the art that the recited processor belongs to which one of the plurality of information processing apparatuses. In the interest of compact prosecution, the Examiner subsequently interprets the claim limitation as “the plurality of information processing apparatuses each including a processor … a processor of the plurality of information processing apparatuses being configured to …” for the purpose of further examination.
Further, the claim recites “after completing update …”, it is unclear whether it is referring to any one or particular one of the plurality of information processing apparatuses that completes update. In the interest of compact prosecution, the Examiner subsequently interprets the claim limitation as “after any processor completing update …” for the purpose of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0240791 (hereinafter "Sakurai”) in view of US 2011/0145807 (hereinafter “Molinie”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.


Referring to Claim 1, Sakurai teaches
an information processing apparatus (Sakurai, Fig. 1, para. 18, A cluster system) comprising a processor that executes a first program (Sakurai, Fig. 1, para. 18, A cluster system; Fig. 6, para. 64, the control program 111 [the first program] stored in the copy source program storage unit 110), the processor being configured to:
acquire update information for executing update from the first program to a second program (Sakurai, Fig. 1 and 6, para. 64, The copy source program acquisition unit 213 determines whether the control program 111 [the first program] stored in the copy source program storage unit 110 has been updated to the newest version … the copy source program acquisition unit 213 checks the version number of the control program 211a being used and compares the version number with the version number of the control program 111 [the acquired update information] which has been checked in step S11. If the version number of the control program 111 [a second program] is later than that of the control program 211a, the copy source program acquisition unit 213 determines that the control program 111 has been updated to the newest version), 
execute the update by using the update information (Sakurai, Fig. 1 and Fig. 6-7, If the version number of the control program 111 [a second program] is later than that of the ,
determine whether there is at least one of a plurality of information processing apparatuses constituting a cluster that has completed the update (Sakurai, Fig. 1, para. 19,  first, a group including the managed nodes 2 to 4 is updated. Subsequently, a group including the managed nodes 5 to 7 is updated … an update status indicating whether updating has been completed can be set for managed nodes included in each of the groups), the plurality of information processing apparatuses constituting the cluster including the information processing apparatus and one or more other information processing apparatuses (Sakurai, Fig. 1, para. 23, in the management node 1, one of the groups which has the earliest update order is selected … After the program updating of all of the managed nodes 2 to 4 included in the selected group has been completed, the next group is selected in accordance with the update sequence and an update request is transmitted to the managed nodes 5 to 7 included in the selected next group),
upon a determination that at least one of the other information processing apparatuses in the cluster has completed the update (Sakurai, Fig. 1, para. 23, in the management node 1, one of the groups which has the earliest update order is selected … After the program updating of all of the managed nodes 2 to 4 included in the selected group has been completed) and the information processing apparatus has not completed the update (Sakurai, Fig. 4, para. 51, The copy source program storage unit 110 included in the management node 100 stores … only a difference part of the control program 111),
when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program (Molinie, para. 30, a step is performed of requesting the user to choose whether to accept not being able to roll back to the current version of the software program after the update … writing the new version of the software program different from the current version), receive the request transferred from the at least one of the other information processing apparatuses (Molinie, para. 30, if the user agrees, in an area covering the first partition, the step is performed of writing the new version of the software program different from the current version), and
provide the function of the first program indicated in the request, in lieu of the at least one of the other information processing apparatuses (Molinie, para. 30, , a step is performed of requesting the user to choose whether to accept not being able to roll back to the current version of the software program after the update … writing the new version of the software program different from the current version).
[It is noted that the amended claim limitation “when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program” is an optional term, which means if the at least one of the other information processing apparatuses has not accepted a request from a user, then the receiving the request and providing the function actions are not required.]
	Although Sakurai does not appear to explicitly disclose when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program, receive the request transferred from the at least one of the other information processing apparatuses, and provide the function of the first program indicated in the request, in lieu of the at least one of the other information processing apparatuses. However, in an analogous art to the claimed invention in the field of  software updating, Molinie 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sakurai and Molinie before him/her to modify Sakurai’s program updating method with Molinie’s teaching to include when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program, receive the request transferred from the at least one of the other information processing apparatuses, and provide the function of the first program indicated in the request, in lieu of the at least one of the other information processing apparatuses, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide application versioning and production redeployment support to handle application upgrade needs in mission-critical, production environments. With multiple application versions, application availability to both existing and new clients is not interrupted during the process of application upgrade.

Regarding Claim 13, Sakurai as modified discloses 
an information processing apparatus (Sakurai, Fig. 1, para. 18, A cluster system) comprising 
a processor that executes a first program (Sakurai, Fig. 1, para. 18, A cluster system …  Each unit includes a computer processor programmed to perform the described function), the processor being configured to: 
acquire update information for executing update from the first program to a second program (Sakurai, Fig. 1 and 6, para. 63, the managed node 210 checks the version number of a control program …  acquire information about a version number; para. The copy source program acquisition unit 213 determines whether the control program 111 stored in the copy source , 
execute the update by using the update information (Sakurai, Fig. 1 and 6, para. the activation unit 214 included in the managed node 210 performs [executes] the activation processing of a control program), 
determine whether there is at least one of a plurality of information processing apparatuses constituting a cluster that has not completed the update (Sakurai, Fig. 1, para. 23, in the management node 1, one of the groups which has the earliest update order is selected … After the program updating of all of the managed nodes 2 to 4 included in the selected group has been completed; Fig. 4, para. 51, The copy source program storage unit 110 included in the management node 100 stores … only a difference part of the control program 111 [not complete the update]), the plurality of information processing apparatuses constituting the cluster including the information processing apparatus (Sakurai, Fig. 1, para. 18-19,  the managed nodes 2 to 7 are classified into a plurality of groups as a cluster) and one or more other information processing apparatuses (Sakurai, Fig. 1, para. 18,  A cluster system includes a management node 1 and a plurality of managed nodes 2 to 7),
upon a determination that at least one of the other plurality of information processing apparatuses has not completed the update (Sakurai, Fig. 6, steps S11-S14, para. 63-66) and the information processing apparatus has completed the update (Sakurai, Fig. 1, para. 23, in , when the at least one of the other information processing apparatuses (Molinie, para. 30, a step is performed of requesting the user to choose whether to accept not being able to roll back to the current version of the software program after the update … writing the new version of the software program different from the current version), accept a request for a function of the second program even when the information processing apparatus has not completed the update (Molinie, para. 30). [It is noted that the amended claim limitation “when the at least one of the other information processing apparatuses accept a request from a user for a function of the first program” is an optional term, which means if the at least one of the other information processing apparatuses has not accepted a request from a user, then the receiving the request and providing the function actions are not required.]
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Regarding Claim 20, the claim is a non-transitory computer readable medium claim corresponding to the system claim 1. Accordingly. It is rejected under the same rational set forth in the rejection of Claim 1.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0240791 (hereinafter "Sakurai”) in view of US 2011/0145807 (hereinafter “Molinie”) and further in view of US 2005/0262495 (hereinafter “Fung”).

Regarding Claim 2, the rejection of Claim 1 is incorporated. Sakurai as modified further discloses wherein the processor is configured to: 
when the information processing apparatus completes the update after all the one or more other information processing apparatuses have completed the update, transmit a first notification indicating that the information processing apparatus is the last apparatus to complete the update to each of the one or more other information processing apparatuses (Sakurai, para. 44, the activation control unit 140 receives copy completion notifications from all of the managed nodes 210, 220, 230, 240, 250, and 260 [Thus, one ordinary skill in the art would readily comprehend that the notification sent with the latest timestamp is the first notification]), 
provide the function of the second program after transmitting the first notification (Fung, Fig. 4, para. 41, all new application requests from clients are forwarded to the new version of the application), and 
provide the function of the second program (Fung, Fig. 4, para. 41, all new application requests from clients are forwarded to the new version of the application) upon receiving a first notification indicating that one of the one or more other information processing apparatuses is the last apparatus to complete the update from the one of the one or more other information processing apparatuses (Sakurai, para. 45, the activation control unit 140 manages pieces of information each indicating whether activation processing has been completed in a managed node using the update management information storage unit 120. That is, upon receiving an activation completion notification from a managed node, the activation control unit 140 stores information indicating which of the managed nodes has transmitted the activation completion notification thereto in the update management information storage unit 120).
Sakurai as modified does not appear to explicitly disclose provide the function of the second program after transmitting the first notification. However, in an analogous art to the claimed invention in the field of updating computer programs, Fung teaches: provide a function of the second program (Fung, Fig. 4, para. 41, all new application requests from clients are forwarded to the new version of the application).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sakurai as modified and Fung before him/her to modify Sakurai’s program updating method with Fung’s teaching to include providing a function of the second program to a user, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide application versioning and production redeployment support to handle application upgrade needs in mission-critical, production environments. With multiple application versions, application availability to both existing and new clients is not interrupted during the process of application upgrade. It also provides the ability to test a new application version before opening it to general public as well as the ability to roll back to previous safe versions if there are any errors in the currently active version (Fung, Abstract).

Regarding Claim 3, the rejection of Claim 2 is incorporated. Sakurai as modified further discloses: wherein the processor is configured to:
 	upon a determination that one or more un-updated apparatuses that have not completed the update are present among the one or more other information processing apparatuses when the information processing apparatus has completed the update (Sakurai, para. 22, it can determine that the program updating of the managed nodes that has transmitted the update completion notifications has been completed (it can receive the notification of the , transmit a second notification indicating that the information processing apparatus has completed the update to at least one of the one or more un-updated apparatuses (Sakurai, para. 44, the activation control unit 140 can check whether activation processing has been completed in each managed node using an activation completion notification transmitted from the managed node), 
upon receiving a second notification indicating that one of the one or more other information processing apparatuses has completed the update is received from the one of the one or more other information processing apparatuses, determine whether or not any other un-updated apparatuses is present among the one or more other information processing apparatuses (Sakurai, Fig. 6, para. 19, in addition to the sequence of updating the groups, an update status [used for the determination] indicating whether updating has been completed can be set for managed nodes included in each of the groups; para. 64, the copy source program acquisition unit 213 determines whether the control program 111 stored in the copy source program storage unit 110 has been updated to the newest version), based on content of the received second notification, 
upon a determination that another un-updated apparatuses is present among the one or more other information processing apparatuses (Sakurai, para. 19, in addition to the sequence of updating the groups, an update status [used for the determination] indicating whether updating has been completed can be set for managed nodes included in each of the groups), transmit the second notification including the content of the received second notification and indicating that the information processing apparatus has completed the update (Sakurai, Fig. 6, para. 64, the copy source program acquisition unit 213 determines that the control program 111 has not been updated to the newest version. If the control program 111 , and 
upon a determination that no other un-updated apparatus is present among the one or more other information processing apparatuses (Sakurai, Fig. 1, para. 22, in the update management table 1aa, the completion notification acquiring means 1d changes the update statuses of the managed nodes that have transmitted the update completion notifications to "completed"; para. 23, the program updating of all of the managed nodes 2 to 4 included in the selected group has been complete), transmit the first notification indicating that the information processing apparatus is the last apparatus to complete the update (Sakurai, Fig. 8, para. 81, the activation control unit 140 determines whether all of the managed nodes [including the last one] have activated the copy of the newest control program; para. 82, The activation control unit 140 selects a group having the highest priority from among groups on which the activation processing has not yet been performed in accordance with the activation sequence; para. 83, The activation control unit 140 transmits an activation request). 

Regarding Claim 4, the rejection of Claim 3 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
 transmit the second notification indicating that the information processing apparatus has completed the update, the second notification including identification information of the information processing apparatus (Sakurai, para. 44, the activation control unit 140 can check whether activation processing [after the completion of the update] has been completed in each managed node using an activation completion notification transmitted from the managed node), and 
upon receiving the second notification indicating that one of the one or more other information processing apparatuses has completed the update from the one of the one or more other information processing apparatuses (Sakurai, para. 44, the activation control unit 140 can check whether activation processing has been completed in each managed node using an activation completion notification transmitted from the managed node), determine whether or not any other un-updated apparatus is present among the one or more other information processing apparatuses, based on a number of pieces of identification information included in the received second notification (Sakurai, Fig. 6, para. 64, the copy source program acquisition unit 213 determines whether the control program 111 stored in the copy source program storage unit 110 has been updated to the newest version; Fig. 8, para. 81, the activation control unit 140 determines whether all of the managed nodes have activated the copy of the newest control program; para. 82, The activation control unit 140 selects a group having the highest priority from among groups on which the activation processing has not yet been performed in accordance with the activation sequence [based on a number of pieces of identification information]). 

Regarding Claim 5, the rejection of Claim 3 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
when the second notification indicating that one of the one or more other information processing apparatuses has completed the update is not received from any of the one or more other information processing apparatuses and the information processing apparatus has completed the update, transmit the second notification indicating that is the number of information processing apparatuses that have completed the 1 that is the number of information processing apparatuses that have completed the update [It is noted that when the second notification is received, then the transmission step is not required.], and
when the second notification indicating that one of the one or more other information processing apparatuses has completed the update is received from the one of the one or more other information processing apparatuses and a determination is made that any other un-updated apparatus is present among the one or more other information processing apparatus, transmit the second notification indicating a number calculated by adding 1 to a number indicated in the received second notification [It is noted that when a determination is made that any other un-updated apparatus is not present, then the transmission step is not required].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0240791 (hereinafter "Sakurai”) in view of US 2005/0262495 (hereinafter “Fung”).

Referring to Claim 19, Sakurai as modified discloses an information processing system (Sakurai, Fig. 1, para. 18, A cluster system) comprising: a terminal (Sakurai, Fig. 1, para. 18, A cluster system …  Each unit includes a computer processor programmed to perform the described function); and a plurality of information processing apparatuses constituting a cluster (Sakurai, Fig. 1, para. 18-19,  the managed nodes 2 to 7 are classified into a plurality of groups as a cluster), the plurality of information processing apparatuses each including a processor that executes a first program (Sakurai, Fig. 1, para. 18-19, the managed nodes 2 to 7), the processor being configured to:
acquire update information for executing update from the first program to a second program (Sakurai, Fig. 1 and 6, para. 64, The copy source program acquisition unit 213 determines whether the control program 111 [the first program] stored in the copy source program storage unit 110 has been updated to the newest version … the copy source program acquisition unit 213 checks the version number of the control program 211a being used and compares the version number with the version number of the control program 111 [the acquired update information] which has been checked in step S11. If the version number of the control program 111 [a second program] is later than that of the control program 211a, the copy source program acquisition unit 213 determines that the control program 111 has been updated to the newest version),
execute the update by using the update information (Sakurai, Fig. 1 and 7, para. 70, the activation unit 214 included in the managed node 210 performs the activation processing of a control program [Thus the updated control program executes]),
upon a determination that at least one of the plurality of information processing apparatuses has not completed the update (Sakurai, Fig. 1, para. 80, the activation control unit 140 determines that there is a managed node in which copy processing has not yet been completed), accept a request for a duplicate function of the first program and the second program from the terminal (Sakurai, Fig. 6, para. 64-65, the copy source program acquisition unit 213 acquires the copy of the control program 111 stored in the copy source program storage unit 110 included in the management node 100 and stores the acquired copy in the program storage unit 212; Fig. 2, para. 27, a plurality of managed nodes 210, 220, 230, 240, 250, and 260 for performing processing in response to a processing request transmitted from each of the client terminals 21 and 22; para. 29, each of the client terminals 21 and 22 transmits a processing request to one of the managed nodes 210, 220, 230, 240, 250, and 260), and 
provide a function of the second program (Fung, Fig. 4, para. 41, all new application requests from clients are forwarded to the new version of the application) to a user of the terminal (Fig. 2, para. 27 and 29) upon a determination that all the plurality of information processing apparatuses have completed the update (Sakurai, Fig. 8, para. 86, The activation control unit 140 determines whether the activation processing has been completed in all the managed nodes included in the group selected in step S37 … If the activation statuses of all the managed nodes included in the group selected in step S37 denote "completed", the activation control unit 140 determines that the activation processing has been completed in all the managed nodes). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sakurai and Fung before him/her to modify Sakurai’s program updating method with Fung’s teaching to include providing a function of the second program, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide application versioning and production redeployment support to handle application upgrade needs in mission-critical, production environments. With multiple application versions, application availability to both existing and new clients is not interrupted during the process of application upgrade. It also provides the ability to test a new application version before opening it to general public as well as the ability to roll back to previous safe versions if there are any errors in the currently active version (Fung, Abstract).

Claims 6-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0240791 (hereinafter "Sakurai”) in view of US 2011/0145807 (hereinafter “Molinie”) in view of US 2005/0262495 (hereinafter “Fung”) and further in view of US .

Regarding Claim 6, the rejection of Claim 2 is incorporated. Sakurai as modified does not appear to explicitly disclose wherein the processor is configured to determine, based on route information indicating a predetermined route included in the update information, whether or not the information processing apparatus is the last apparatus to complete the update. However, in an analogous art to the claimed invention in the field of updating computer programs, Mayo teaches wherein the processor is configured to determine, based on route information indicating a predetermined route included in the update information, whether or not the information processing apparatus is the last apparatus to complete the update (Mayo, para. 6, determining, if the computer program installed on the memory device is not up to date [determined last apparatus], whether at least one peer machine [route information] has an updated computer program available for retrieval, retrieving, if the at least one peer machine has the at least one portion of the updated computer program available for retrieval, the updated computer program from the at least one peer machine; para. 35, the client machine and one or more of the peer machines may reside on the same sub-network (e.g., a local area network) and, in some cases, the bandwidth available on the sub-network may be greater than the bandwidth available to transmit data from the update server to the client machine). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Sakurai as modified and Mayo before him/her to modify Sakurai’s modified method with Mayo’s teaching to include that the processor is configured to determine, based on route information indicating a predetermined route included in the update information, whether or not the information processing apparatus is the last 

Regarding Claim 7, the rejection of Claim 1 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
 transfer, when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, transfer the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). 
The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 8, the rejection of Claim 2 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
 transfer, when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, transfer the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). 
The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 9, the rejection of Claim 3 is incorporated. Sakurai as modified further discloses wherein the processor is configured to transfer, when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, transfer the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 10, the rejection of Claim 4 is incorporated. Sakurai as modified further discloses wherein the processor is configured to transfer, when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, transfer the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 11, the rejection of Claim 5 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, transfer the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 12, the rejection of Claim 6 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
 transfer, when the request for the function of the first program is accepted from the user after the information processing apparatus has completed the update, the request to an apparatus that has not completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). 
The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 14, the rejection of Claim 13 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
 when the information processing apparatus completes the update before all the one or more other information processing apparatuses complete the update, transmit a notification indicating that the information processing apparatus is the first apparatus to complete the update to each of the one or more other information processing apparatuses (Sakurai, para. 44, the activation control unit 140 can check whether activation processing has been completed in each managed node [it is obvious to check the timestamp to make the determination] using an activation completion notification transmitted from the managed node; Fig. 6, para. 64, the copy source program acquisition unit 213 determines that the control program 111 has not been updated to the newest version. If the control program 111 has been updated to the newest version, the process proceeds to step S13; para. 72, The activation unit 214 transmits an activation completion notification [it is obvious to include the first apparatus info from the determination]), 
provide the function of the second program after transmitting the notification (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines), and 
accept the request for the function of the second program from a user upon receiving a notification indicating that one of the one or more other information processing apparatuses is the first apparatus to complete the update from the one of the one or more other information processing apparatuses (Mayo, Fig. 3-4, para. 27, The client machine 300 [one of a plurality of information processing apparatuses constituting a cluster has not completed the update] may be, for example, one of the client machines 110, 115, 120, 125, or 130 in FIG. 1 that is able to communicate with the update server 105. If an update [a function of the first program] is available, the peer interface module 320 is configured to contact [request] one or . 
The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 15, the rejection of Claim 13 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
transfer, when the request for the function of the second program is accepted from a user before the information processing apparatus completes the update (Mayo, Fig. 4, para. 30-34,  a server interface module 310 of a client machine 300 communicates with an update server to determine whether a software update for a computer program … a software update patch configured to install the software update), transfer the request to an apparatus that has completed the update among the one or more other information processing apparatuses (Mayo, Fig. 4, para. 30-34,   After the software update patch is downloaded, at block 430, the update module 330 executes the software update patch in order to update the currently installed version of the computer program installed on the client machine 300 to the updated version of computer program), and provide the function indicated in the request when the request is transferred from one of the one or more other information processing apparatuses (Mayo, Fig. 4, para. 35, the updated computer program, rather than the update patch, is made available to other peer computing machines). 
The motivation to combine the references is the same as set forth in the rejection of Claim 6

Regarding Claim 16, the rejection of Claim 14 is incorporated. Sakurai as modified further discloses wherein the processor is configured to:
when the request for the function of the second program is accepted from the user before the information processing apparatus completes the update, transfer the request to an apparatus that has completed the update among the one or more other information processing apparatuses [It is noted that when the request is not accepted, then the transfer step is not required.], and provide the function indicated in the request upon receiving the request that is transferred from one of the one or more other information processing apparatuses [It is noted that when the request is not accepted, then the transfer step and the providing step are not required.].

Regarding Claim 17, the rejection of Claim 13 is incorporated. Sakurai as modified further discloses wherein the processor is configured to when the request for the function of the second program is accepted from a user before the information processing apparatus completes the update, transfer the function indicated in the request after completing the update (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). 
The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Regarding Claim 18, the rejection of Claim 14 is incorporated. Sakurai as modified further discloses wherein the processor is configured to when the request for the function of the second program is accepted from the user before the information processing apparatus completes the update ((Mayo, Fig. 4, para. 36,  if there are one or more peer machines that have the updated version of the computer program, the peer interface module 320 can retrieve [as a request] the updated computer program from the one or more peer computing machines), transfer the function indicated in the request after completing the update (Mayo, Fig. 4, para. 37, as the data blocks for the updated computer program are received are received from the peer computing machines, they may also be made available to other peer computing machines). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US  2021/0048997 teaches sequence and update rules in firmware update services;
US 10,620,937 teaches dynamically updating to provide backward compatibility with existing functions; and
US 2019/0265965 teaches integrating user interface of the version of the software application using version data.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAXIN WU/            Primary Examiner, Art Unit 2191